Title: To James Madison from Henry Lee, 22 April 1808
From: Lee, Henry
To: Madison, James



Dear Sir
Alexa. 22d. April 08

It belongs to me to try to aid those I esteem & who stand in need of it.  Such is the case with Mr. Clark.  He was with me the other day & really I think yr. law officer has treated him out of the way.  Mr Rodney talked of returning directly & promised as soon as he did return to finish his affair.  Now he writes he shall not return till called for by the P.  In this condition what can Mr C do, waiting as he has for 6 months on the will of the A General.  He thinks you can point out the course, & he solicits me to break the matter to you.  I do so reluctantly for I know yr. many engagements.  Yrs. with great respect & regard

H: Lee

